DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pedal, (See claims 10 & 13) the controller, (See claims 10-13) the output interface, (See claim 16) the flight control computer, (See claim 16) & the aircraft, (See claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 10 “each of the pedal transmission assemblies including an electric motor, an elastic connector, a transmission mechanism, an angular displacement sensor, and a pedal” must be shown or the feature(s) canceled from the claim(s).  The limitations of claim 17, if it did not depend on claim 10, is shown but not the limitations of claim 10.  Also claim 17 contradicts the limitations of claim 10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 17, & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Regarding claim 12, the “manual balancing” is mentioned in the specification but is not defined or described in the specification to understand what this is and how the invention is doing this.  
Regarding claim 17 & 18, the “the two left pedal transmission assemblies and the two right pedal transmission assemblies share a transmission mechanism revolute pair, and the transmission mechanism revolute pair shared by the two left pedal transmission assemblies and the transmission mechanism revolute pair shared by the two right pedal transmission .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 11 recites the limitation "the control instruction" in claim 11, line 3.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the control instruction in claim 11, line 3, as -- the input control instruction --.  
Claim 13 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically claim 13, lines 4-5, “the controller 

Allowable Subject Matter
Claims 10 & 14-16 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “each of the pedal transmission assemblies including an electric motor, an elastic connector, a transmission mechanism, an angular displacement sensor, and a pedal, wherein the elastic connector connects an output shaft of the electric motor and one end of the transmission mechanism, the other end of the transmission mechanism is connected to the pedal via a pedal revolute pair, the angular displacement sensor is configured to acquire rotational position information about the pedal around the pedal revolute pair, and the transmission mechanism is provided with a transmission mechanism revolute pair; the transmission mechanism revolute pairs of the transmission mechanisms in the pedal transmission assemblies are connected via a mechanical connecting rod mechanism to effect linkage” in combination with the remaining claim elements as set forth in claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Yates et al. (Pub No. US 2014/0077025 A1) discloses an aircraft, a flight control computer, an output interface, a controller, an electric pedal control device, several pedal transmission assemblies, two left pedal transmission assemblies, two right pedal transmission assemblies, an electric motor, an elastic connector, a transmission mechanism, a pedal, a spring, and a torque limiter.  The reference Wilkens (Pub No. US 2017/0106971 A1) discloses an aircraft, a flight control computer, an output interface, a controller, an electric pedal control device, several pedal transmission assemblies, two left pedal transmission assemblies, two right pedal transmission assemblies, an electric motor, an elastic connector, a transmission mechanism, angular displacement sensor, a pedal, a spring, and a torque limiter.  The reference Boehringer et al. (US Patent No. 5,806,806) discloses an aircraft, a flight control computer, an output interface, a controller, an electric pedal control device, several pedal transmission assemblies, two left pedal transmission assemblies, two right pedal transmission assemblies, an electric motor, an elastic connector, a transmission mechanism, a pedal, a spring, and a torque limiter.  The reference Palfreyman (US Patent No. 3,576,302) discloses an aircraft, a flight control computer, an output interface, a controller, an electric pedal control device, several pedal transmission assemblies, two left pedal transmission assemblies, two right pedal transmission assemblies, an electric motor, an elastic connector, a transmission mechanism, a pedal, and a spring.  The reference Saint-Marc et al. (Pub No. US 2016/0159457 A1) discloses an aircraft, a flight control computer, a output interface, a controller, an electric pedal control device, several pedal transmission assemblies, two left pedal transmission .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647